Citation Nr: 1745915	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  05-04 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left eye injury.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1946 to February 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case has an extensive and complicated procedural history.  Most recently, the case was brought before the Board in March 2016, at which time the Board, in pertinent part, denied service connection for residuals of a left eye injury.  The Veteran appealed the March 2016 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a January 2017 Order of the Court granting a January 2017 Joint Motion for Partial Remand (JMPR), the parties, in pertinent part, agreed to vacate that portion of the March 2016 Board decision that denied service connection for residuals of a left eye injury and remand the matter for compliance with the terms of the JMPR.  

In April 2017, the Board, in pertinent part, remanded the issue on appeal for additional development.  There was not substantial compliance with the April 2017 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In August 2017, the Board requested an expert medical opinion from the Veterans Health Administration (VHA), which was provided in September 2017.  

After the supplemental statement of the case was issued in June 2017, additional evidence was associated with the claims file.  However, as this evidence is pertinent to the issue that has been decided favorably in the decision below, the Board finds no prejudice with proceeding with the adjudication of the appeal as discussed below.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).

In June 2009, the veteran executed a new power-of- attorney (VA Form 21-22a), designating Daniel Krasnegor as his representative.  The Board recognizes the change in representation.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence demonstrates that his current loss of vision in his left eye is etiologically related to his in-service jeep accident.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for residuals of a left eye injury have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Given the Board's favorable decision in granting service connection for residuals of a left eye injury, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is seeking service connection for residuals of a left eye injury.  He contends that his current left eye vision loss developed as a result of injuries sustained from an in-service jeep accident.

Service treatment records in 1946 document that during his active duty service, the Veteran sustained a left eyebrow and left cheek laceration and contusion to the left side of his face and neck, when the hood of a jeep he was driving flew up causing him to slam on the brakes, lose control of the car and land in a ditch.  He received treatment for multiple lacerations to the left cheek and eyebrow, which were sutured.  X-rays of his left face revealed no fracture of the mandible or facial bones.  At separation, the examiner noted that the Veteran had an injury to the left eye.  His uncorrected vision was 20/30 in the right eye and 20/20 in the left eye.

At his March 1948 VA examination, the VA examiner diagnosed the Veteran with defective vision of the left eye, subjective, not substantiated.

The record does not include any VA or private medical records related to the Veteran's eyes until 1998.

A July 1998 private treatment record noted that the Veteran had poor vision in his left eye since 1950, which was a "war injury type."
In a July 2001 private medical opinion, Dr. A.J.G. opined that the Veteran injured his left eye when he was in a jeep accident during service, which left him with only light perception in his left eye due to a loss of circulation to the left eye.

VA treatment records beginning in 2001 reflect that the Veteran has multiple left eye diagnoses, including longstanding maculopathy, cataracts, decreased visual acuity, and dry age-related macular degeneration.

In a January 2003 statement, the Veteran's friend, for more than 60 years, stated that the Veteran was in excellent health when he joined the Army in 1946.  When he returned home, the Veteran had sustained injuries to the left side of his face and had poor vision in his left eye.  His friend reported that the Veteran's injuries had continued and worsened over the years.

At a September 2013 VA examination, the VA examiner diagnosed the Veteran with cataract and vision loss of the left eye. Noting the Veteran's report that his left eye vision loss occurred at the time of his in-service injury and continued to remain poor since then, the VA examiner concluded that the Veteran's left eye laceration was unlikely related to military service, because the current examination found no physical evidence of left eyebrow laceration or scarring.  Additionally, the VA examiner determined that the Veteran's cataract was unlikely related to military service because the cataract is consistent with normal age related nuclear sclerosis and is not a cause of the vision loss.  Finding the available evidence insufficient, due to the lack of evidence for the 50-year period between the in-service accident and the first recorded visual acuity of the left eye in 1997 and the lack of evidence of past ocular trauma or residuals of ocular trauma, the VA examiner explained that he was unable to determine the cause of the vision loss without resorting to mere speculation.

In a May 2017 VA opinion, the VA examiner opined that because the Veteran's discharge examination showed visual acuity measured at 20/30 in the right eye and 20/20 in the left eye, it was less likely than not that the Veteran's current left eye light perception vision was etiologically associated with his in-service motor vehicle accident.

In a September 2017 VHA opinion, the VA ophthalmologist reviewed the Veteran's medical records and lay statements.  Noting that the Veteran's discharge form recorded 20/20 vision in the left eye, the VA ophthalmologist found that the notation was not on a medical examination form, and there were no examination forms present at the time of the injury.  Of significance to the VA ophthalmologist was the July 1998 private treatment record documenting poor vision since 1950 and the January 2003 buddy statement, in which the Veteran's friend reported that he had known the Veteran since before he went into the military, and since he returned from service, his left eye vision had been poor.  Finally, the VA ophthalmologist found that findings made by the VA retinal specialist in 2003 and 2004 VA treatment records concluded that the Veteran's left eye condition resembled that of a posttraumatic event, not an aging process.  Overall, the VA ophthalmologist opined that the Veteran's loss of vision in his left eye was at least as least as likely as not, proximately related to and caused by the injury to the left side of his face while in service.  

As an initial matter, the Board finds that the evidence shows that the Veteran has a current diagnosis for loss of vision in his left eye.  Furthermore, the evidence demonstrates that during service, the Veteran sustained injuries to his eyebrow and face following a jeep accident.  

As to whether the Veteran's current loss of vision in the left eye is related to his active duty service, the Board acknowledges that the record includes contrary etiological medical opinions.

With regard to the medical opinions obtained, as with all types of evidence, it is the Board's responsibility to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Stated another way, the Board decides, in the first instance, which of the competing medical opinions or examination reports is more probative of the medical question at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). 

In this case, the Board finds that the September 2017 VHA opinion outweighs the May 2017 VA opinion, because it relied solely on the Veteran's discharge form findings without accounting for the totality of the evidence.  By contrast, the September 2017 VHA opinion is based on the expertise of the physician, a review of the Veteran's entire medical history and records, consideration of the lay statements and supported by a complete rationale.  Accordingly, the September 2017 VHA opinion provides the more persuasive etiological opinion.  

The Board finds that the evidence is at least in equipoise that the Veteran's current loss of vision in the left eye is etiologically related to his active duty service.  Therefore, the Veteran's claim for service connection for residuals of a left eye injury is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a left eye injury is granted.  



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


